TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 12, 2022



                                     NO. 03-21-00465-CV


                                        T. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the decree of termination signed by the trial court on August 24, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s decree of termination. Therefore, the Court affirms the trial

court’s decree of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.